717 S.E.2d 374 (2011)
STATE
v.
Timothy HARTFORD, Jr.
No. 102A11-1.
Supreme Court of North Carolina.
August 25, 2011.
Ann B. Peterson, Chapel Hill, for Hartford, Timothy (Jr.).
Anne M. Gomez, Assistant Appellate Defender, for Hartford, Timothy (Jr.).
Roy Cooper, Attorney General, for State of N.C.
James R. O'Neill, Assistant District Attorney, for State of N.C.
Thomas J. Keith, District Attorney, for State of N.C.
The following order has been entered on the motion filed on the 18th of March 2011 by Defendant to Stay the Appellate Proceedings Until Contemporaneously Filed Motion in Forsyth County Superior Court is Ruled Upon:
"Motion Allowed by order of the Court in conference, this the 25th of August 2011."